Citation Nr: 0526784	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 15, 1996, 
for the grant of service connection and the assignment of a 
100 percent disability rating for post-traumatic stress 
disorder (PTSD), including the issue of clear and 
unmistakable error in a February 1997 decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant perfected 
an appeal of that decision.

In June 2005 the appellant and the veteran testified at a 
personal hearing before the undersigned.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  In a February 1986 decision the Board denied entitlement 
to service connection for PTSD.  The veteran was notified of 
the February 1986 decision at the time it was issued.

2.  In a February 1987 decision the RO denied entitlement to 
service connection for PTSD by finding that new and material 
evidence had not been received to reopen the previously 
denied claim.  The veteran was notified of the February 1987 
decision and did not appeal, and the February 1987 decision 
is final.

3.  Following the February 1987 decision the veteran did not 
again claim entitlement to service connection for PTSD until 
August 15, 1996.

4.  The award of an effective date of August 15, 1996, for 
the grant of service connection for PTSD in the February 1997 
decision was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 15, 1996, 
for the grant of service connection and assignment of the 
100 percent rating for PTSD is not shown as a matter of law.  
38 U.S.C. §§ 4004(b), 4005(c) (1982); 38 U.S.C.A. §§ 5101, 
5108, 5110 (West 2002); 38 C.F.R. § 19.104 (1985); 38 C.F.R. 
§ 19.192 (1986); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in October 1981 for the grant of service connection and award 
of the 100 percent rating for PTSD because he claimed 
entitlement to service connection at that time, and he then 
had PTSD.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. §3.159 (2004).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits and to assist claimants in the development of their 
claims.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the VCAA is not prejudicial to the veteran if, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the veteran is not entitled to an earlier 
effective date as a matter of law.  Furthermore, the VCAA is 
not applicable to a claim of clear and unmistakable error in 
a prior decision.  Parker v. Principi, 15 Vet. App. 407 
(2002).  The Board finds, therefore, that compliance with the 
VCAA is not required prior to consideration of the veteran's 
appeal.  
Relevant Laws and Regulations

Prior to the Veterans' Judicial Review Act, Pub. L. No. 100-
687, 102 Stat. 4105 (1988) (codified at 38 U.S.C.A. Chapter 
72), decisions of the Board were final decisions pertaining 
to the issue on appeal.  38 U.S.C. §§ 4003, 4004(b) (1982); 
38 C.F.R. § 19.104 (1985).  A decision of the RO became final 
and binding if a notice of disagreement with that decision 
was not filed within one year of the notice of the decision.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1986).  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

The effective date of entitlement based on a reopened claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r) (2004).  
The effective date of service connection based on a finding 
that new and material evidence has been submitted, if that 
evidence is not received within the appeals period of the 
previously denied claim, shall be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.400(q) 
(2004).

Analysis

The veteran initially claimed entitlement to service 
connection for PTSD in October 1981.  Evidence developed in 
conjunction with that claim indicated that although he 
suffered from psychiatric symptoms, the available evidence 
did not establish that he had PTSD that was related to 
military service.  In a September 1982 rating decision the RO 
denied entitlement to service connection for PTSD.  The 
veteran appealed that decision, and in a September 1984 
decision the Board denied service connection for PTSD.  The 
veteran requested reconsideration of the September 1984 
decision, and in February 1986 the reconsideration panel 
upheld the denial of service connection.  The veteran was 
notified of the February 1986 decision at the time it was 
rendered, and that decision is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1985).

The veteran sought reopening of his claim in January 1987.  
In February 1987 the RO determined that the evidence he had 
submitted was not new and material, and denied reopening of 
the claim.  The veteran was notified of the February 1987 
decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1986).  

In November 1988 the veteran submitted a request to the RO 
under the Freedom of Information/Privacy Acts for a copy of 
his VA claims file.  In a follow-up letter in December 1988 
he asked for the copy of the file to be sent to him, rather 
than his representative, and indicated that he needed the 
records because he was "still sick."  In June 2005 he 
testified that the illness he was referring to in the 
December 1988 statement was PTSD.  Neither the November nor 
December 1988 statement constitutes a claim for service 
connection for PTSD because in neither statement did the 
veteran indicate that it was his intent to claim compensation 
benefits for PTSD, or any other impairment.  A document 
cannot be construed as a claim for benefits unless in the 
document the veteran identifies the benefit he is seeking.  
See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  Although 
he indicated that he wanted a copy of his claims file because 
he was "sick," he did not express any intent to claim 
entitlement to compensation benefits.  In this regard, the 
Board notes the veteran had filed prior claims for 
compensation, and knew how to properly initiate a claim.  The 
Board finds, therefore, that the November and December 1988 
statements were not informal claims for compensation benefits 
for PTSD.

Following the February 1987 final decision, the veteran did 
not again claim entitlement to service connection for PTSD 
until August 15, 1996.  In conjunction with that claim he 
submitted the report of an August 1996 VA psychiatric 
evaluation, which resulted in a diagnosis of PTSD that was 
related to his military service in Vietnam.  In a February 
1997 rating decision the RO found, in essence, that the 
report of the August 1996 psychiatric evaluation constituted 
new and material evidence and reopened the claim.  The RO 
then granted service connection for PTSD and assigned a 
30 percent rating effective August 15, 1996.  Although the 
veteran perfected an appeal of the rating assigned for PTSD, 
he did not appeal the effective date awarded for the grant of 
service connection.  For that reason the February 1997 
decision became final as to the effective date awarded for 
the grant of service connection.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1996).

In a February 1998 rating decision the RO increased the 
rating for PTSD from 30 to 100 percent, effective August 15, 
1996.  The veteran was notified of that decision at the time 
it was issued, and did not submit a notice of disagreement 
within one year of the notice of the decision.  Although he 
and his representative submitted statements in July 1999 that 
they characterized as notices of disagreement with the 
effective date assigned for the 100 percent rating, the RO 
notified them in August 1999 that a notice of disagreement 
had not been timely filed.  Because the veteran did not 
timely appeal the February 1998 decision, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).

In a statement received in December 2000 the veteran again 
asserted that he was entitled to an earlier effective date 
for the grant of service connection and award of the 
100 percent rating for PTSD.  The RO interpreted that 
statement as a claim for an earlier effective date, and in 
the April 2003 decision here on appeal, denied an earlier 
effective date.

The veteran contends that the February 1997 and February 1998 
decisions were clearly and unmistakably erroneous in 
assigning an effective date in August 1996 for the grant of 
service connection and assignment of the 100 percent rating 
because, in essence, the prior denials of service connection 
are not final.  

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator, rather than a disagreement on how the 
facts were interpreted, or that the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable, and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision contained clear and unmistakable error must be based 
on the record and law that existed at the time the decision 
was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied (Feb. 3, 
1994) (per curium).  If the veteran fails to identify the 
specific error or does not show, assuming his allegations to 
be true, that the outcome of the case would have been 
manifestly different, the claim that a prior decision was 
based on clear and unmistakable error should be dismissed.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).

The veteran asserts that the RO erred in not assigning an 
effective date in October 1981, when he initially claimed 
entitlement to compensation benefits, because his mental 
illness prevented him from timely appealing the prior denial 
of service connection for PTSD.  The Unites States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the doctrine of equitable tolling can be applied to toll 
the time period for appealing a decision if the failure to 
appeal was the direct result of a mental illness that 
rendered the claimant incapable of "rational thought or 
deliberate decision making" or rendered him "incapable of 
handling his own affairs or unable to function in society."  
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

The documents in the claims file show, however, that the 
veteran did appeal the original denial; the RO initially 
denied service connection for PTSD in September 1982, and he 
appealed that decision to the Board.  The Board denied 
service connection in September 1984, and he requested 
reconsideration of that decision.  On reconsideration, in 
February 1986 the Board again denied service connection for 
PTSD.  Prior to the Veterans' Judicial Review Act of 1988, 
decisions of the Board were final decisions pertaining to the 
issue on appeal; the decision was not appealable to a higher 
authority.  See 38 U.S.C. §§ 4003, 4004 (1982).  The 
veteran's assertion that his mental illness prevented him 
from appealing the prior decisions is, therefore, not 
supported by the evidence.

Regarding the RO's February 1987 determination that new and 
material evidence had not been received to reopen the claim, 
the doctrine of equitable tolling is not available to 
preclude the finality of the decision.  In order for 
equitable tolling to apply, the veteran must have actually 
appealed the challenged decision; --"[e]quitable tolling of a 
time period is generally available to perform an action 
within that period only if the action had actually been 
performed."  McPhail v. Nicholson, 19 Vet. App. 30, 34 
(2005).  Because the veteran has not at any time submitted a 
notice of disagreement with the February 1987 decision, the 
doctrine of equitable tolling is not applicable and his 
mental state following the decision is not relevant in 
determining whether the February 1987 decision is final.

The veteran also contends that the September 1982 decision 
was clearly and unmistakably erroneous in not awarding 
service connection for PTSD, because the medical evidence at 
that time showed that he had PTSD.  The RO's September 1982 
decision is not, however, reviewable on the basis of clear 
and unmistakable error because that decision was subsumed by 
the Board's September 1984 and February 1986 decisions.  In 
the September 1984 and February 1986 decisions the Board 
reviewed the same issue on the same evidentiary record as 
that considered by the RO in September 1982.  Manning v. 
Principi, 16 Vet. App. 534, 540-41 (2002).  The veteran has 
not submitted a motion to the Board to review the September 
1984 or February 1986 decisions on the basis of clear and 
unmistakable error.

The veteran further contends that the RO erred in not 
assigning an effective date in October 1981 because the 
evidence he submitted in August 1996, which resulted in a 
grant of service connection, was identical to and repetitious 
of the evidence of record when the RO denied service 
connection in 1982.  He also claims that the RO erred in not 
accepting medical records from the State Department of 
Corrections as evidence of him having PTSD.  The RO was, 
however, precluded from assigning an effective date based on 
the October 1981 claim due to the finality of the September 
1984 and February 1986 Board decisions, and the February 1987 
RO decision.  For these reasons the Board finds that the 
February 1997 and February 1998 RO decisions were not clearly 
and unmistakably erroneous in assigning an effective date of 
August 15, 1996, for the grant of service connection and 
assignment of the 100 percent rating for PTSD.

When service connection is granted based on receipt of new 
and material evidence, the effective date of the grant of 
service connection is the date of the new claim, not the 
original claim.  Nelson v. Principi, 18 Vet. App. 407, 409 
(2004) (per curium).  In this case the RO found that the 
report of the August 1996 psychiatric evaluation was new and 
material evidence and, based on the results of that 
evaluation and a January 1997 VA psychiatric examination, 
granted service connection for PTSD.  The effective date for 
the grant of service connection is, therefore, limited to 
August 15, 1996, the date of receipt of the request to reopen 
the previously denied claim.  Because the effective date for 
the grant of service connection is limited to August 15, 
1996, the effective date for the 100 percent rating is also 
so limited.  For these reasons the Board finds that 
entitlement to an effective date prior to August 15, 1996, 
for the grant of service connection and assignment of the 
100 percent disability rating for PTSD is denied as a matter 
of law.


ORDER

The claim of entitlement to an effective date prior to August 
15, 1996, for the grant of service connection and assignment 
of the 100 percent disability rating for PTSD, including the 
issue of clear and unmistakable error in February 1997 and 
February 1998 RO decisions, is denied.




	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


